DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 3/30/20, are acknowledged and accepted.
Drawings
The drawings were received on 4/8/20.  These drawings are acknowledged and accepted.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a primary structural member including an attachment ring and a flange; an external rotational element having a plurality of ridges, the external rotational element attached to the primary structural member; a plurality of gears positioned in a plurality of gear positioning structures provided in the primary structural member, wherein the plurality of gears is in engagement with the external rotational element,  the prior art fails to teach or reasonably suggest, an inner rotational element having an inner gear in engagement with the plurality of gears such that when the external rotational element is rotated the inner rotational element rotates, wherein the inner rotational element is positioned inside the primary structural member; a 
Claims 2-8 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872